Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Response to Amendment
Applicant’s “Amendment” filed on11/02/2021 has been considered.
Claims 6, 11, and 21-24 are amended. Claims 6-25 remain pending in this application and an action on the merits follow.
Applicant’s response by virtue of amendment to claims has not overcome the Examiner’s rejection under 35 USC § 101.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 6 and 11 are rejected under 35 USC 101.  The claimed invention is directed to non-statutory subject matter because claims 6 and 11 are directed to an abstract idea without significantly more. The claims recite receiving a rental criteria and displaying property information, and receiving a schedule request. The claims recite upon the renter choose and submit a request (condition A), restricting access including communicating and notifying (step A). When the condition A is not occurred, steps A is not invoked. Therefore, this limitation has no patentable weight. The claims recite upon 
The limitation of place a door lock and a key as drafted, are processes that under broadest reasonable interpretation, cover performance by prescribed human activity. The limitation discloses insignificant helpful content to further describe content, such as place a door lock and a key, which are merely descriptive content to further limit the abstract idea but not make it less abstract.
The limitation of receiving a rental criteria and displaying a property information on an interface as drafted, are processes that under broadest reasonable interpretation, cover performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a computer implemented system with different modules” and “an interface application running on a portable device”, nothing in the claim element precludes the steps from practically being performed in the mind. For example, but for the “a computer implemented system with different modules” and “an interface application running on a portable device” in the context of these claims encompasses a manager manually lists a rental criteria and manually enters property information to be displayed. Similarly, but for the “a computer implemented system with 
This judicial exception is not integrated into a practical application because an application running on a computer are recited at a high-level of generality (i.e., as a generic computer performing a generic computer function of providing an interface to display a list of properties and a schedule) such that they amount no more than mere instructions to apply the exception using generic computer components. The additional element lockbox (step C) integrates the exception into a practical application. However, step C is not invoked when the condition C is not satisfied. Therefore, the lockbox (step C) has no patentable weight. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
The claims 6 and 11 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using an application and a computer/a portable device to perform receiving and presenting steps amount to no more than mere instructions to apply the exception using generic computer components. The additional element lockbox (step C) is sufficient to amount to significantly more than the judicial exception. However, step C is 
Claim 21 is rejected under 35 USC 101.  The claimed invention is directed to non-statutory subject matter because claims 18 is directed to an abstract idea without significantly more. The claim recites listing a rental property, receiving a rental criteria, presenting an interface to schedule to enter the property. The claim recites upon receiving a request to enter (condition A), restricting access (step A). When the condition A is not occurred, steps A is not invoked. Therefore, this limitation has no patentable weight. The claim recites upon the renter meeting the rental criteria (condition B), providing automated entry information (step B). When the condition B is not occurred, steps B is not invoked. The claim recites upon the visitor provides the code information (condition C), opening the door and collecting data (step C). When the condition C is not occurred, steps C is not invoked. Therefore, this limitation has no patentable weight. Therefore, this limitation has no patentable weight.
The limitation of place a docking device and a key as drafted, are processes that under broadest reasonable interpretation, cover performance by prescribed human activity. The limitation discloses insignificant helpful content to further describe content, such as place a locking device and a key, which are merely descriptive content to further limit the abstract idea but not make it less abstract.
The limitation of listing, receiving, and presenting a schedule interface as drafted, are processes that under broadest reasonable interpretation, cover performance of the limitation in the mind but for the recitation of generic computer components. That is, 
This judicial exception is not integrated into a practical application because an application running on a computer are recited at a high-level of generality (i.e., as a generic computer performing a generic computer function of providing an interface to display a list of properties and a schedule) such that they amount no more than mere instructions to apply the exception using generic computer components. The additional element locking device (step C) integrates the exception into a practical application. However, step C is not invoked when the condition C is not satisfied. Therefore, the locking device (step C) has no patentable weight. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does 
The claim 21 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using an application and a computer/a portable device to perform receiving and presenting steps amount to no more than mere instructions to apply the exception using generic computer components. The additional element locking device (step C) is sufficient to amount to significantly more than the judicial exception. However, step C is not invoked when the condition C is not satisfied. Therefore, the locking device (step C) has no patentable weight. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claims 7-10, 12-20, and 22-25, disclose insignificant helpful content to further describe content, such as selecting a property, providing notification by a text or email message, modifying/receiving the rental criteria details, and specifying a credit score, 
There are no additional claim element limitations recited in the claims 7-10, 12-20, and 22-25. Therefore, the claim does not amount to significantly more than the recited abstract idea. The claims 7-10, 12-20, and 22-25 are not patent eligible.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 6, 9-10, 11, 21 and 24-25 are rejected under 35 U.S.C. 102(b) as being anticipated by Japan Patent No. JP 2004110297 to Kuroki.
With regard to claim 6, Kuroki discloses a method to restrict access from prospective renters to enter and view rental properties, the method comprising:
placing an automated door lock on a door of a first rental property, the automated door lock being unlocked to allow the door to open to provide access to the first rental property and being locked to prevent access to the first rental property (paragraphs 6 and 10); 
receiving by a computer implemented manager module from a property manager a required rental criteria unique to the first rental property that restricts a prospective renter from entering and viewing the first rental property, the required rental criteria indicating eligibility of the prospective renter to rent the first rental property (paragraphs 10 and 12, The property to be contracted in these auctions relates to rental housing, 
presenting, by a renter module implemented to run on a portable device carried by the prospective renter, an interface that displays property information about the first rental property, the property information including a property address that identifies the first rental property and a selection option by which a prospect renter can submit a request to enter and view the first rental property identified by the property address (Fig. 3, paragraphs 8 and 11-12, the rental housing contract system of the present invention comprises a server storing real estate data and a number of users connected to the server via a communication network. The search means is a device for searching for real estate information based on search conditions specified by the information user, and searches for a house that matches the user's desire from among the real estate properties in the database. In addition, the real estate information stored in the database includes basic items such as rent of the property, as well as characteristic information and appearance image of the house, environmental information on the living environment, facility information on the facility status, view information, and local rule information , Etc. are attached. If you find the desired property from this list, select the bid information input screen on the display screen and enter the desired bid amount (in the desired transaction conditions, The user inputs an amount that exceeds the maximum amount of the transaction conditions (auction price input means) (S3). 
upon and in response to the prospective renter choosing the selection option and submitting the request to enter and view the first rental property identified by the property address, restricting access of the prospective renter from entering and viewing the first rental property, including the following: communicating by a computer implemented system module with a credit bureau to pull a credit score for the prospective renter after the computer implemented renter module receives the request to enter and view the first rental property from the prospective renter, notifying, by the computer implemented manager module, the property manager as to whether the prospective renter meets the required rental criteria to enter and view the first rental property, wherein the required rental criteria for the prospective renter includes a minimum credit score that is chosen by the property manager (The claim recites upon the renter chose and submit a request (condition A), restricting access including communicating and notifying (step A). When the condition A is not occurred, steps A is not invoked. Therefore, this limitation has no patentable weight), 
upon the prospective renter failing to meet the required rental criteria to enter and view the first rental property, denying permission for the prospective renter to enter and view the first rental property and upon denying permission for the prospective renter to enter and view the first rental property, performing the following: searching a database 
upon the prospective renter meeting the required rental criteria to enter and view the first rental property the first rental property, providing, by the computer implemented system module to the renter module, automated entry information that allows the prospective renter to enter the first rental property, the automated entry information including code information that is valid during a specified period of time, the automated entry information being provided automatically to the prospective renter without the prospective renter request requiring approval by any human decision maker (The claim recites upon the renter meeting the rental criteria (condition C), providing automated entry information (step C). When the condition C is not occurred, steps C is not invoked. Therefore, this limitation has no patentable weight),
so that upon the prospective renter providing the code information within the specified period of time to the automated door lock located at or near the first rental including: collecting, by the renter module implemented to run on the portable device carried by the prospective renter, data from the prospective renter including a date and time the prospective renter enters and leaves the first rental property  (The claims recite upon the renter provides the code information (condition D), opening the door and collecting data (step D). When the condition D is not occurred, steps D is not invoked. Therefore, this limitation has no patentable weight).
With regard to claim 9, Kuroki discloses the automated entry information is provided via a text message or an e-mail (paragraphs 15 and 17).  
With regard to claim 10, Kuroki discloses additionally comprising: providing notification to a property manager when the prospective renter enters the second rental property (paragraphs 23 and 30, Examiner notes that when the management center manage inlock/lock procedure to remote control the locked room for the viewer, it’s well known process for the management center to notify the owner/manager of the locked room).  
With regard to claim 11, Kuroki discloses a method to restrict access from renters to enter and view rental properties, the method comprising: 
placing a lock box at or near a first rental property; placing a key that opens a door of the first rental property within the lock box and closing the lock box (paragraphs 6 and 10, Examiner notes that a key to opens the a door is well known technique);
receiving by a computer implemented manager module a required rental criteria from a property manager for a prospective renter to enter and view a first rental property, the required rental criteria unique to a first rental property that restricts a 
presenting, by a renter module, an interface that displays property information about the first rental property, the property information including a property address that identifies the first rental property and a first rental selection option by which a prospect renter can submit a request to enter and view the first rental property identified by the property address (Fig 3, paragraphs 11-12); 
receiving by the renter module implemented to run on a portable device carried by the prospective renter a request to enter and view the first rental property from the prospective renter (Fig. 1, Fig 3, paragraphs 8 and 11-12, Examiner notes that when a renter enters bid amount on the interface, which is considered as “receiving by the computer implemented renter module a request to enter and view the first rental property from the prospective renter”). 
upon and in response to the prospective renter choosing the selection option and submitting the request to enter and view the first rental property identified by the property address, restricting access of the prospective renter from entering and viewing the first rental property, including the following: communicating by the computer implemented system module with a credit bureau to pull a credit score for the prospective renter, after the renter module receives the request to enter and view the first rental property from the prospective renter (The claim recites upon the renter chose and submit a request (condition A), restricting access including communicating and notifying (step A). When the condition A is not occurred, steps A is not invoked. Therefore, this limitation has no patentable weight), 

upon the prospective renter meeting the required rental criteria to enter and view the first rental property for the first rental property, providing, by the computer implemented system module to the renter module, automated entry information that allows the prospective renter to enter the first rental property, the automated entry information including code information that is valid during a specified period of time, the automated entry information being provided automatically to the prospective renter without the prospective renter request requiring approval by any human decision maker (The claim recites upon the renter meeting the rental criteria (condition C), providing 
so that upon the prospective renter providing the code information within the specified period of time to the lock box, the lock box opens to facilitate automated entry to the first rental property, including: collecting, by the renter module implemented to run on the portable device carried by the prospective renter, data from the prospective renter including a date and time the prospective renter enters and leaves the first rental property (The claims recite upon the renter provides the code information (condition D), opening a door and collecting data (step D). When the condition D is not occurred, steps D is not invoked. Therefore, this limitation has no patentable weight).
With regard to claim 21, Kuroki discloses a method to restrict access from visitors to properties, the method comprising: 
listing a property as available for sale or rent on an application running on a portable device (Fig 3, paragraph 11, In addition, the real estate information stored in the database includes basic items such as rent of the property, as well as characteristic information and appearance image of the house, environmental information on the living environment, facility information on the facility status, view information, and local rule information , Etc. are attached); 
placing a locking device on the property, the locking device being an automated door lock on a door of the property, the automated door lock being unlocked to allow the door to open to provide access to the property and the automated door lock being locked to prevent access to the property, or the locking device being a lock box in which is placed a key that opens a door of the property the lock box being closed to protect against unauthorized use of the key (paragraphs 6 and 10, In the rental house contract system according to the third aspect, each door of the room of the rental house is provided with a lock device for unlocking / locking by remote control, and the center is automatically unlocked by remote control at the request of the viewer. The management company attaches a lock device to the entrance door of the empty house and manages it (S2). This lock device is a device that is attached to a normal door and locks and unlocks the door by remote control, as will be described later. Based on a request from a resident, the center (management company) uses a single telephone to lock the door. The device is locked and unlocked)
receiving from a property manager required criteria that is required to authorize an unaccompanied visit to the property the required criteria being unique to the property, different properties having different required criteria (paragraphs 10 and 12, examiner notes that a desired bid price can be considered as one of required criteria); 
presenting, by the application running on the portable device, an interface that displays property information about the property, the property information including a property address that identifies the property, including: providing a selection option by which a visitor using the portable device can select to indicate a desire to enter and view the property identified by the property address (Fig 3, paragraphs 11-12). 
upon the application receiving the visitor request to enter and view the property identified by the property address, restricting access of the prospective renter from entering and viewing the first property (The claim recites upon receiving a request to 
upon the visitor meeting the required criteria, providing by the application automated entry information to the visitor that allows the visitor to enter and view the property, the automated entry information including code information that is valid during a specified period of time, the automated entry information being provided automatically to the visitor without the visitor request requiring approval by any human decision maker (The claim recites upon the visitor meeting the rental criteria (condition B), providing automated entry information (step B). When the condition B is not occurred, steps B is not invoked. Therefore, this limitation has no patentable weight),
so that upon the visitor providing the code information within the specified period of time to the locking device, the locking device opens to facilitate automated entry to the property, including collecting, by the application running on the portable device, data from the visitor including a date and time the visitor enters and leaves the property (The claim recites upon the visitor providing the code information (condition C), opening the door and collecting data (step C). When the condition C is not occurred, steps C is not invoked. Therefore, this limitation has no patentable weight)
With regard to claim 24, Kuroki discloses the property manager is an owner of the property (paragraph 2, the owner of the rental house entrusts the management of the house to the management company).  
With regard to claim 25, Kuroki discloses the automated entry information is provided via a text message or an e-mail (paragraphs 15 and 17, The successful bidder (candidate) who has cleared the credit check is notified of the password for unlocking .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 7-8, 12-20 and 22-23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Japan Patent No. JP 2004110297 to Kuroki, in view of U.S. Patent Application Publication No. 2012/0130841 to Knight.
With regard to claims 7-8, Kuroki substantially discloses the claimed invention, however, Kuroki does not disclose the property manager through the computer implemented manager module selects which of the other rental properties to be provided to the prospective renter; upon the prospective renter meeting the required rental criteria, the database is also searched to determine the other rental properties for which the prospective renter meets the required rental criteria for the other rental properties, allowing, by the computer implemented manager module, the property manager to select from the other rental properties to be provided to the prospective renter.  

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Kuroki to include, the property manager through the computer implemented manager module selects which of the other rental properties to be provided to the prospective renter; upon the prospective renter meeting the required rental criteria, the database is also searched to determine the other rental properties for which the prospective renter meets the required rental criteria for the other rental properties, allowing, by the computer implemented manager module, the property manager to select from the other rental properties to be provided to the prospective renter, as taught in Knight, in order to identify and match renters with potential rental properties and rental properties with potential renters (Knight, paragraph 2).
With regard to claim 12, Kuroki substantially discloses the claimed invention, however, Kuroki does not disclose allowing the prospective renter to submit a rental 
However, Knight teaches allowing the prospective renter to submit a rental application to rent available rental properties for which the rental criteria for the prospective renter meets required rental criteria for the available rental properties (paragraphs 14-15, 17, 53, 55, and 83-84).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Kuroki to include, allowing the prospective renter to submit a rental application to rent available rental properties for which the rental criteria for the prospective renter meets required rental criteria for the available rental properties, as taught in Knight, in order to identify and match renters with potential rental properties and rental properties with potential renters (Knight, paragraph 2).
With regard to claim 13, the combination of references discloses the required rental criteria from the property manager includes conditional statements where the computer implemented memory module allows the property manager to modify criteria for conditional statements (Knight, paragraphs 77 and 79-80).  
With regard to claim 14, the combination of references discloses the computer implemented manager module allows the property manager to specify a first rental credit score range that indicates approve credit, a second rental credit score range that indicates denied credit and a third credit score range that indicates conditionally approved credit, wherein when a credit score is in the third credit score range, approved credit is conditional on conditional criteria selected by the property manager, the 
With regard to claim 15, the combination of references discloses the computer implemented manager module is configured to receive rental criteria from the property manager pertaining to a credit score, past due accounts, repossessions, collections and income to debt ratio (Knight, paragraphs 13, 16, 45, and 46. Examiner notes it’s obvious for the propertyDocket Number 312028 manager to have rental criteria considering financial information and condition of renters).  
With regard to claim 16, the combination of references discloses the computer implemented manager module is configured to receive rental criteria from the property manager pertaining to a credit score, past due accounts, repossessions, collections and income to debt ratio as weighted by the property manager (Knight, paragraphs 13, 16, 45, and 46. Examiner notes it’s obvious for the propertyDocket Number 312028 manager to have rental criteria considering financial information and condition of renters. Examiner notes that weighting of different financial conditions is merely a design of choice).  
With regard to claim 17, the combination of references discloses the computer implemented manager module is configured to receive rental criteria from the property manager pertaining to a credit score, past due accounts, repossessions, collections and income to debt ratio wherein for each of the credit score, the past due accounts, the repossessions, the collections and the income to debt ratio the computer implemented manager module is configured to receive a first rental range of values that indicates approval, a second rental range of values that indicates denial and a third value range that indicates conditionally conditional approval based on other factors (Knight, 
With regard to claim 18, the combination of references discloses the computer implemented manager module is configured to receive rental criteria from the property manager that includes past due accounts, and wherein the computer implemented manager module is configured to allow the property manager to specify the rental criteria exclude past due accounts where the past due amount threshold is less than an amount specified by the property manager, where the past due amount is from a medical debt and where the past due amount is for student loan debt (Knight, paragraphs 13, 16, 45, and 46. Examiner notes it’s obvious for the propertyDocket Number 312028 manager to have rental criteria considering financial information and condition of renters. Examiner notes that excluding of different financial conditions such as a medical debt and a student loan debt is merely a design of choice).  
With regard to claim 19, the combination of references discloses the computer implemented manager module is configured to receive rental criteria from the property manager that includes past due accounts, and wherein the computer implemented manager module is configured to allow the property manager to specify the rental 
With regard to claim 20, the combination of references discloses the computer implemented manager module is configured to receive rental criteria from the property manager that includes collections, and wherein the computer implemented manager module is configured to allow the property manager to specify the rental criteria exclude collections accounts where the age of the collection account is greater than a duration of time specified by the property manager (Knight, paragraphs 13, 16, 45, and 46. Examiner notes it’s obvious for the propertyDocket Number 312028 manager to have rental criteria considering financial information and condition of renters. Examiner notes that excluding of different financial conditions such as collection accounts is merely a design of choice).  
With regard to claim 22, Kuroki substantially discloses the claimed invention, however, Kuroki does not disclose the required criteria for the property includes an indication as to whether pets are allowed.  
However, Knight teaches the required criteria for the property includes an indication as to whether pets are allowed (paragraph 59).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Kuroki to include the required criteria for the 
With regard to claim 23, Kuroki substantially discloses the claimed invention, however, Kuroki does not disclose displaying, to the property manager, status of visitors that have requested visits to the property, the list indicating for whether the visitor met a required criteria; allowing the property manage to select visitors to receive information about other properties for which each visitor meets the required criteria.  
However, Knight teaches displaying, to the property manager, status of visitors that have requested visits to the property, the list indicating for whether the visitor met a required criteria; allowing the property manage to select visitors to receive information about other properties for which each visitor meets the required criteria (paragraphs 83-84).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Kuroki to include, displaying, to the property manager, status of visitors that have requested visits to the property, the list indicating for whether the visitor met a required criteria; allowing the property manage to select visitors to receive information about other properties for which each visitor meets the required criteria, as taught in Knight, in order to identify and match renters with potential rental properties and rental properties with potential renters (Knight, paragraph 2).

Response to Arguments
Applicants' arguments filed on 11/02/2021 have been fully considered but they are not fully persuasive especially in light of the previously references used in the rejections. 
Applicants remark that “the combination of references does not disclose  collecting, by the application running on the portable device, data from the visitor including a date and time the visitor enters and leaves the property”.
Examiner directs Applicants' attention to the office action above. Examiner suggests to amend claim to avoid conditional limitation, such as “upon…”. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARIEL J YU/Primary Examiner, Art Unit 3687